PER CURIAM.
Appellant seeks review of an order summarily denying his rule 3.800(a) motion. Following Fountain v. State, 660 So.2d 376 (Fla. 4th DCA 1995), we reverse the trial court’s order and remand for further proceedings. If the record can answer the question of whether appellant is entitled to jail time credit, the rule 3.800(a) motion is appropriate for seeking relief. If that fact cannot be determined from the record, the rule 3.800(a) motion should be denied.
REVERSED and REMANDED.
DELL, KLEIN and STEVENSON, JJ., concur.